Case 3:18-cv-00272-CHB-RSE Document 12 Filed 10/03/18 Page 1 of 1 PageID #: 37




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  ROBERT D. SHAVER                                  )
                                                    )
            Plaintiff,                              )         Civil Action No. 3:18-CV-272-CHB
                                                    )
  v.                                                )
                                                    )         ORDER OF DISMISSAL WITH
  LIFE INSURANCE COMPANY OF                         )               PREJUDICE
  NORTH AMERICA,                                    )
                                                    )
            Defendant.
                                        ***   ***       ***    ***
         This matter is before the Court on the parties’ Agreed Order [R. 11] dismissing each of

plaintiff’s claims against the defendant in this matter, signed by all parties who have appeared

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). Accordingly, and the Court being otherwise

sufficiently advised,

         IT IS HEREBY ORDERED that this matter is DISMISSED WITH PREJUDICE as

to the defendant, all dates and deadlines are hereby VACATED, and this matter is STRICKEN

from the Court’s active docket, with each party to bear its own costs and fees.



       October 2, 2018




cc: Counsel of Record




                                                -1-
